Martin, J.,

delivered the opinion of the court.
This action was brought on a promissory note, executed by J. B. Calland and W. P. Scott, under the style and firm of Calland & Scott. This partnership terminated in the purchase of Calland’s interest, by his partner, W. P. Scott, who afterwards formed a new partnership with J. B. Scott, in which he put the old stock of Calland & Scott; the new partner’s share in the stock being relatively small. He afterwards purchased the interest of W. P. Scott, and his undivided half of a lot of ground.
The plaintiff seeks to make the new partner, J. B. Scott, liable with the makers of the note, on the ground that he was the purchaser of all the interest of W. P. Scott, in the said firm, including the old stock of goods of Calland & Scott, with a knowledge of the insolvency of W. P. Scott, *349who thereby removed from the reach of his creditors, ail the means he had for the payment of their claims. There was a verdict and judgment in favor of J. B. Scott, and against his co-defendants for the amount of the note sued on. The plaintiffs appealed.
Wneve a partner buys the un-hjsldef0fpartner a t0.™ lot, hy assuming debts of his vendor to oHts vaiue^aud P?yin§ to his separate or individual credi-vaHd ^ payment ®faa“ssl of ‘Jj® creditors of the
, I he separate creditors of a ri^htTo belaid properiyia preference to the credtorsyf die partnership of •which he is a member,
The defendant, J. B. Scott, can only be made liable for the J fraudulent purchase of the interest of his co-partner, W. P. Scott, in the firm, and of his undivided interest in the lot of ground. This is not shown by the evidence in the . * L case. As to the interest of W. P. Scott, m the partnership of W. P. & J. B. Scott, the testimony shows that the whole property of the firm did not exceed the amount of its debts; 1 * J 7 and therefore, no part of it could be legally applied to the discharge of any separate debts, of either of the partners. So far as regards W. P. Scott’s interest in the undivided half of the lot of ground, it is shown that J. B. Scott assumed and paid debts of his vendor, to the full amount of the value of r 7 that share. These last debts were separate ones of W. P. Scott, and his separate creditors had a right to be paid out of his separate property, paramount to the claims of the creditors of any partnership, in which he had been concerned, 8 Martin, N. S., 599.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.